These ejectments had been removed by the plaintiffs from the Common Pleas of Northampton county, and writs of estrepement had been issued in pursuance of rules in that court, and served on the parties. Mr. Sitgreaves for the plaintiffs moved for a rule on the defendants, to shew cause why attachments should not issue against them, for a contempt in disobeying the process of the inferior court, the whole record being removed by certiorari. But the court refused to grant the rule. They said they knew of no case where one court punished a contempt offered to another court, and would not carry the system of punishing by attachments further than they were clearly warranted by practice and adjudged cases.